

Exhibit 10.1


THIS NOTE IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT IN FAVOR OF
WACHOVIA BANK, NATIONAL ASSOCIATION. NOTWITHSTANDING ANY CONTRARY STATEMENT
CONTAINED IN THE WITHIN DOCUMENT, NO PAYMENT ON ACCOUNT OF ANY OBLIGATION
ARISING FROM OR IN CONNECTION WITH THE WITHIN INSTRUMENT OR ANY RELATED
AGREEMENT (WHETHER OF PRINCIPAL, INTEREST OR OTHERWISE) SHALL BE MADE, PAID,
RECEIVED OR ACCEPTED EXCEPT IN ACCORDANCE WITH THE TERMS OF THE SUBORDINATION
AGREEMENT. THE PAYMENT OF PRINCIPAL AND INTEREST ON THIS NOTE IS SUBJECT TO
CERTAIN SET-OFF PROVISIONS SET FORTH IN THE AGREEMENT (DEFINED BELOW). THIS NOTE
WAS ORIGINALLY ISSUED ON SEPTEMBER __, 2005 AND HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED.


PROMISSORY NOTE





$_____________
Ft. Lauderdale, Florida

 September __, 2005


SECTION 1. General. STREICHER MOBILE FUELING, INC., a Florida corporation (the
“Company”), having an address at 800 West Cypress Creek Road, Suite 580, Fort
Lauderdale, Florida 33309, for value received, hereby promises to pay to
________________, an individual, and [his][her] permitted successors or assigns
(the “Holder”), having an address at ______________________, Texas _______ the
principal sum of ______________ DOLLARS ($_____________), plus accrued interest
thereon as hereinafter provided, as subject to adjustment in accordance with
Section 2.4 of the Agreement (as defined below).


This Unsecured Deferred Payment Promissory Note (this “Note”) has been executed
and delivered pursuant to and in accordance with the terms and conditions of the
Stock Purchase Agreement, dated September ___, 2005, by and among the Company,
H&W Petroleum Co., Inc. (“H&W”), and the stockholders of the Company (the
“Agreement”), and is subject to the terms and conditions of the Agreement, which
are, by this reference, incorporated herein and made a part hereof. Capitalized
terms used in this Note without definition shall have the respective meanings
set forth in the Agreement.


SECTION 2. Interest. Interest shall accrue on the unpaid principal balance of
this Note at a fixed rate of interest equal to ten percent (10%) per annum (the
“Interest Rate”). If all or a portion of (i) the principal amount of this Note
or (ii) any interest payable hereon shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate of thirteen percent (13%) per annum. Notwithstanding anything
to the contrary contained herein or in the Agreement in no event shall the
amount payable by the Company as interest or other charges on this Note exceed
the highest lawful rate permissible under any law applicable hereto.


 
 

--------------------------------------------------------------------------------

 
SECTION 3. Payments.


(a) Adjustment to Amounts Due Under this Note. The aggregate amount of principal
and accrued interest due under this Note will be reduced by the Holder’s pro
rata portion of the Adjustment Amount in accordance with Section 2.4 of the
Agreement. In no event shall the Adjustment Amount reduce below zero the amounts
due under this Note.


(b) Principal and Interest. The principal amount of this Note and all accrued
and unpaid interest thereon, as adjusted, shall be due and payable on the
thirtieth (30th) day following the date on which final determination of the
Adjustment Amount is made in accordance with the Agreement (whether by agreement
among the parties, resolution of an accounting firm, or otherwise) (the
“Maturity Date”).


(c) Manner of Payment. Payments of principal and accrued interest under this
Note shall be made on the Maturity Date, payable in cash by certified check at
the Holder’s address designated above or at such other place as the Holder shall
have notified the Company in writing, or by wire transfer of immediately
available funds to an account designated by the Holder in writing, for the
entire amount of principal and accrued interest owing under this Note. If any
payment under this Note shall be specified to be made on a day which is not a
business day, it shall be made on the next succeeding day which is a business
day. For purposes of this Note, a “business day” shall mean any day other than
Saturday, Sunday or other day in which banks are authorized to close in the
State of Florida.


(d) Set-off. After adjustment of the outstanding principal and accrued interest
due on this Note, the Company shall have a right to withhold and set-off against
any amount due hereunder the amount of any claim for damages for breach of the
Agreement to which the Company may be entitled under the Agreement, including
but not limited to claims for indemnification pursuant to Article IX of the
Agreement.


SECTION 4. Subordination. The Holder acknowledges that the payment of principal
and accrued interest on this Note are expressly subordinated to the rights and
interests of Wachovia Bank, National Association, successor by merger to
Congress Financial Corporation (Florida) (“Wachovia”), to the extent of the
existing and future amounts owed by the Company to Wachovia under the line of
credit facility between Wachovia, the Company and SMF Services, Inc. or to any
replacement line of credit facility into which the Company may subsequently
enter requiring that the lender rank in a senior position to unsecured debt of
the Company. The Company and the Holder acknowledge that this Note is expressly
subject to the terms and conditions of that certain Subordination Agreement
executed effective as of __________, 2005, by, between and among the Holder,
Wachovia, the Company and SMF Services, Inc. (the “Subordination Agreement”).
Upon request, the Holder agrees to execute and deliver such other documents and
instruments as Wachovia or any senior or commercial lender may reasonably
request to acknowledge and effect the foregoing subordination.


SECTION 5. Events of Default. The existence of any of the following conditions
shall constitute an event of default hereunder (an “Event of Default”):


(a) The failure by the Company to pay when due any payment of principal or
interest on this Note, and such failure continues for thirty (30) days after the
Holder notifies the Company thereof in writing; provided, however, that the
exercise of the Company in good faith of its right of set-off pursuant to
Section 3(c) above, whether or not ultimately determined to be justified, shall
not constitute an Event of Default;


 
-2-

--------------------------------------------------------------------------------

 
(b) If the Company (i) shall commence any case or proceeding under any
bankruptcy, insolvency or other similar law or seek reorganization, arrangement,
readjustment of its debts, dissolution, liquidation, winding-up, composition or
any other relief under any bankruptcy, insolvency, reorganization, liquidation,
dissolution, arrangement, composition, readjustment of debt or any other similar
act or law, of any jurisdiction, domestic or foreign, now or hereafter existing;
(ii) shall admit the material allegations of any petition or pleading in
connection with any such case or proceeding; (iii) makes an application for, or
consents or acquiesces to, the appointment of a receiver, conservator, trustee
or similar officer for the Company or for all or a substantial part of the
Company’s property; or (iv) makes a general assignment for the benefit of the
Company’s creditors; or


(c) The (i) commencement of any case or proceeding against the Company under
any, bankruptcy, insolvency, or other similar law or seeking reorganization,
arrangement, readjustment of its debts, liquidation, dissolution, winding-up,
composition or any other relief under any bankruptcy, insolvency,
reorganization, liquidation, dissolution, arrangement, composition, readjustment
of debt or any other similar act or law of any jurisdiction, domestic or
foreign, now or hereafter existing, (ii) appointment of a receiver, trustee or
similar officer for the Company or for all or a substantial part of the
Company’s property, or (iii) issuance of a warrant of attachment, execution or
similar process against any substantial part of the property of the Company, and
such case, proceeding, receiver, trustee, officer, warrant, execution or process
shall not be dismissed, bonded or discharged, as applicable, within one hundred
twenty (120) days of the commencement, appointment or issuance thereof.


SECTION 6. Rights and Remedies. In the event that one or more Events of Default
shall have occurred and be continuing, the Holder may at its option (subject to
the subordination provisions of Section 4 hereof and any subordination
agreements relating thereto) by written notice to the Company declare any
principal of and the accrued and unpaid interest on this Note to be immediately
due and payable, and thereupon the same shall become so due and payable, without
presentment, demand, protest or further notice, all of which are hereby waived
by the Company. The Company agrees to pay all reasonable costs and expenses
incurred by the Holder arising out of, or relating to, the enforcement or
collection of the indebtedness evidenced by this Note, including reasonable
attorneys’ fees.


SECTION 7. Waiver. The rights and remedies of the Holder under this Note shall
be cumulative and not alternative. No waiver by the Holder of any right or
remedy under this Note shall be effective unless in a writing signed by the
Holder. No course of dealing or delay on the part of the Holder in exercising
any right shall operate as a waiver thereof or otherwise prejudice the right of
the Holder. Subject as aforesaid, no remedy conferred hereby shall be exclusive
of any other remedy referred to herein or now or hereafter available at law, in
equity, by statute, other agreement or instrument, or otherwise.


SECTION 8. Assignment; Parties in Interest. This Note shall bind the Company and
its successors and assigns. This Note may not be sold, offered for sale,
pledged, hypothecated or otherwise encumbered, transferred or disposed of by the
Holder without the prior written consent of the Company.


 
-3-

--------------------------------------------------------------------------------

 
SECTION 9. Severability. If any provision of this Note is held invalid or
unenforceable by an court of competent jurisdiction, the other provisions of
this Note will remain in full force and effect. Any provision of this Note held
invalid or unenforceable only in party or degree will remain in full force and
effect to the extent not held invalid or unenforceable.


SECTION 10. Notices. All notices, requests, communications, consents and demands
shall be made in writing and shall be (i) sent by registered or certified mail,
first class, postage prepaid, return receipt requested or (ii) delivered by
hand, facsimile transmission or messenger to the Company or to the Holder
hereof, as the case may be, at their respective addresses set forth at the
beginning of this Note, or at such other respective addresses as may be
furnished in writing to each other. All such notices, requests communications,
consents and demands shall be deemed given if mailed, five business days after
mailing, and if personally delivered, the day so delivered.


SECTION 11. Governing Law. This Note shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Florida without regard
to conflicts of laws principles.


SECTION 12. Submission to Jurisdiction. Each of the Company and the Holder
submits to the jurisdiction of any state or federal court sitting in Broward
County, Florida or Harris County, Texas, in any action or proceeding arising out
of or relating to this Note and agrees that all claims in respect of the action
or proceeding may be heard and determined in any such court. Each of the Company
and the Holder waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety, or other
security that might be required of the other party with respect thereto.


SECTION 13. WAIVERS OF JURY TRIAL. EACH OF THE COMPANY AND THE HOLDER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS NOTE AND FOR ANY COUNTERCLAIM THEREIN.


[Signature page follows.]



 
-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Note has been executed and delivered on the date set
forth at the beginning of this Note by a duly authorized representative of the
Company.



        STREICHER MOBILE FUELING, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name: Richard E. Gathright  
Title: President and Chief Executive Officer


 
 
-5-

--------------------------------------------------------------------------------

 